DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Claims 1-20 are currently pending, claims 1, 8, and 14 have been amended. Claims 1-20 have been examined below. 
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Roetter (WO 2005098714). 
Regarding claims 1, 8, and 14, Kniaz teaches:
A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for advertising, the method comprising (claim 1) (Figure 14):
A system for advertising comprising (claim 8): (Figure 14)
A non-transitory machine-readable medium having information recorded thereon for advertising, wherein the information, when read by the machine, causes the machine to perform following (claim 14): (Figure 14)
Obtaining, by an advertiser computing system of an advertiser (advertising system manager 1418, Paragraph 0082), information about a conversion associated with an advertisement (detect conversion action 402, and identify conversion parameters related to conversion action 404 in Figure 4A);
Receiving, by the advertiser computing system, (advertising system manager 1418, Paragraph 0082), from the SAEP (cookie), an indication of the entity associated with the conversion (credit, paragraph 0052), wherein the entity is determined by the SAEP based on the conversion parameter and information related to claims from the at least one entity of an association with the conversion (“During this event the end user 108 receives a signed browser cookie from the system 104. Tampering with the contents of the signed cookie invalidates conversion actions associated with the cookie. The cookie includes information, such as an identifier of the MP3 player banner ad, an identifier of the publisher 106, and the date/time the banner ad was selected by the user 108. The cookie is then used together with information associated with conversion actions performed at the advertiser 102 by the end user 108 to credit the publisher 106 and debit the advertiser 102”, Paragraph 0048; also see confirmation page script in Paragraph 0054; the Examiner interprets the crediting of the publisher for valid/confirmed conversions as “claims”).
While Kniaz teaches the crediting of a publisher for a conversion, Kniaz does not expressly disclose:
Generating, by the advertiser computing system, with respect to the conversion, an operational smart attribution evaluation package (SAEP), the SAEP including a conversion parameter determined based on the information and a reward to be awarded to an entity associated with the conversion;
deploying the SAEP, by the advertiser computing system, on a platform where the SAEP is to be posted to allow at least one entity that displayed the advertisement to claim an association with the conversion; and
However Roetter teaches:
Generating, by the advertiser computing system (shown in Figure 1), with respect to the conversion, an operational smart attribution evaluation package (SAEP), (generate a cookie, 530) the SAEP including a conversion parameter (“The snippet may further include "value" and "label" parameters that can be dynamically generated and appended to a conversion image/text request”, Page 6) determined based on the information and a reward to be awarded to an entity associated with the conversion (“"Value" and "label" may represent optional parameters that can be dynamically generated and appended to the HTML image request. The value parameter may represent an advertiser defined unit or value associated with a conversion specified in any units (e.g., dollars)”, Page 6);
deploying the SAEP, by the advertiser computing system (shown in Figure 1), on a platform where the SAEP is to be posted to allow at least one entity that displayed the advertisement to claim an association with the conversion; and (transmit cookie to client, 530 and transmit cookie with image request and determine whether conversion resulted from AD, see Figure 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kniaz the determination of the conversion process to include generating, by the advertiser computing system, with respect to the conversion, an operational smart attribution evaluation package (SAEP), the SAEP including a conversion parameter determined based on the information and a reward to be awarded to an entity associated with the conversion; deploying the SAEP, by the advertiser computing system, on a platform where the SAEP is to be posted to allow at least one entity that displayed the advertisement to claim an association with the conversion, as taught in Roetter, in order to track the results of placing an advertisement encouraging a user to purchase a product. 
Regarding claims 2, 9, and 15, Kniaz in view of Roetter teaches the limitations set forth above. While Kniaz teaches the crediting of a publisher for a conversion, Kniaz does not expressly disclose:
wherein the conversion parameter is one of a time-stamp and a geo-location of the conversion associated with the advertisement
However Roetter teaches:
wherein the conversion parameter is one of a time-stamp and a geo-location of the conversion associated with the advertisement (“generate an ad click time stamp (TS).”, Page 9)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz to include wherein the conversion parameter is one of a time-stamp and a geo-location of the conversion associated with the advertisement, as taught in Roetter, in order to ensure the publisher is appropriately paid for the credit of a conversion. 
Regarding claims 3, 10, and 16, Kniaz in view of Roetter teaches the limitations set forth above.
Kniaz further discloses:
wherein the conversion is one of an application being downloaded on a device, an online purchase of a product, and an offline purchase of the product (“a conversion type (e.g., purchase, download, and signup),”, Paragraph 0069). 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Roetter (WO 2005098714) in further view of Liu (U.S. Pub. No. 20190108499).
Regarding claims 7 and 20, Kniaz in view of Roetter teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion and Roetter teaches the tracking of the conversion data to determine a reward, Kniaz in view of Roetter does not expressly disclose:
wherein the platform is one of a private Blockchain and a public Blockchain.
However Liu teaches:
wherein the platform is one of a private Blockchain and a public Blockchain (Paragraph 0042-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Roetter to include wherein the platform is one of a private Blockchain and a public Blockchain, as taught in Liu, for the purposes of security. 
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Roetter (WO 2005098714) in further view of Lord (U.S. Pub. No. 20070179881).
Regarding claims 4, 11, and 17, Kniaz in view of Roetter teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion, Kniaz does not expressly disclose:
the SAEP is associated with a time-out period that is determined in accordance with a timing model, and
the indication of the entity estimated to be associated with the conversion is received upon expiration of the time-out period.
However Roetter teaches:
the indication of the entity estimated to be associated with the conversion is received upon expiration of the time-out period (“generate an ad click time stamp (TS).”, Page 9)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz to include the indication of the entity estimated to be associated with the conversion is received upon expiration of the time-out period, as taught in Roetter, in order to ensure the publisher is appropriately paid for the credit of a conversion. 
While Kniaz teaches the crediting of a publisher for a conversion and Roetter teaches the tracking of the conversion data to determine a reward, Kniaz in view of Roetter does not expressly disclose:
the SAEP is associated with a time-out period that is determined in accordance with a timing model, and
However Lord teaches:
the SAEP is associated with a time-out period that is determined in accordance with a timing model, and (“The first transaction may have a single expiration time for all invited participants. Alternatively, the first transaction may have different expiration times for different participants. The transaction expiration time for each participant may be user defined and displayed in the expiration filed 744.”, Paragraph 0090, The user may let an offer expire in lieu of rejecting the offer, or, alternatively, the system can be embodied to reject any offer upon alteration of any transaction parameter (e.g., price, term, volume, etc.) as designated by the participant 204 or such rejection may be included as an automatic action of the system.”, Paragraph 0101). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Roetter to include the SAEP is associated with a time-out period that is determined in accordance with a timing model, as taught in Lord, in order to adjust offers after a time period has expired. 
Regarding claims 5, 12, and 18, Kniaz in view of Roetter in further view of Lord teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion and Roetter teaches the tracking of the conversion data to determine a reward, Kniaz in view of Roetter does not expressly disclose:
deleting the SAEP from the platform in response to receiving indication of the entity associated with the conversion.
However Lord teaches:
deleting the SAEP from the platform in response to receiving indication of the entity associated with the conversion (“In one embodiment, the offer has a timer associated with it, such that when the acceptance period expires, the offer automatically self-destructs or selfdisables and the embodiment may or may not remove the transaction from the system and close all execution points. Alternatively, upon determining that the offer has expired, a second message may be transmitted each of the counterparties 608, whereby the second message causes the offer to become unacceptable. In addition to rendering the offer unacceptable, the execution gate may be disabled from executing the expired transaction.”, Paragraph 0119). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Roetter to include deleting the SAEP from the platform in response to receiving indication of the entity associated with the conversion, as taught in Lord, in order to adjust offers after a time period has expired. 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Roetter (WO 2005098714) in view of Lord (U.S. Pub. No. 20070179881) in further view of Ezra (U.S. Pub. No. 20160171525). 
Regarding claims 6, 13, and 19, Kniaz in view of Roetter in further view of Lord teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion and Lord teaches the removal of an offer after the expiration of an offer, Kniaz in view of Roetter in further view of Lord does not expressly disclose:
Updating the SAEP in response to receiving indication that none of the plurality of entities is associated with the conversion, where in the updating includes modifying at least one of the time-out period of the SAEP and the reward of the SAEP.
However Ezra teaches:
Updating the SAEP in response to receiving indication that none of the plurality of entities is associated with the conversion, where in the updating includes modifying at least one of the time-out period of the SAEP and the reward of the SAEP (“The system further monitors smart rewards to determine whether a given reward is expired in step 1410. When the reward expires, the process proceeds to step 1412 where it is determined whether an extension of the expiration is available. A client may configure the reward to encourage a user to redeem the reward by offering an extension of the expiration date.”, Paragraph 0123)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Roetter in further view of Lord to include Updating the SAEP in response to receiving indication that none of the plurality of entities is associated with the conversion, where in the updating includes modifying at least one of the time-out period of the SAEP and the reward of the SAEP, as taught in Ezra, in order to encourage the use of an offer. 
Response to Arguments
The Examiner has withdrawn the rejection under 35 USC 112a as the remarks are persuasive. The Examiner interprets the system as in Figure 4, 0054 and 0061. 
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
The Examiner has reviewed and considered the remarks directed to the rejection under 35 USC 103. The rejection above has been updated above and now relies on Roetter to teach the claims as amended. The Examiner further notes that the “platform” is not limited in the specification and therefore is give its broadest reasonable interpretation (this could be a website). One example does allow for a blockchain as the platform, and the examiner recommends including this limitation in the independent claim to move the case forward. 
Relevant Prior Art
Neumeier (US 20170026671) teaches and advertiser server that sends a tracking pixel that gets events related to an advertisement (par. 0034). 
Rice (US PUB NO 20130111519) teaches an Exchange Value Engine which verifies the conversion related to an advertisement in order to provide proof that an advertisement was viewed (par. 0014). 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E FRUNZI/           Examiner, Art Unit 3688                                                                                                                                                                                             
	11/16/2021